Citation Nr: 1447660	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  13-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1953 to August 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing in his October 2013 substantive appeal; in April 2014 he withdrew the hearing request.  In June 2014 the Board remanded the case (primary to satisfy mandated notice).

The June 2014 Board remand referred to the Agency of Original Jurisdiction (AOJ) a claim of service connection for a foot disorder other than pes planus.  As there is no indication that the AOJ has acted on the referral, this issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 2001 rating decision denied the Veteran service connection for pes planus based essentially on findings that such disability was not shown, and that there was no evidence supporting that any pes planus may be related to his service.   

2.  Evidence received since the May 2001 rating decision does not tend to show that the Veteran currently has pes planus or that such disability may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for pes planus; and does not raise a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for pes planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran did not receive Kent-compliant notice prior to the rating decision on appeal.  However, the RO has substantially complied with the July 2014 Board remand instructions to provide such notice (by a July 2014 letter) and afforded him opportunity to respond, prior to readjudicating his claim (which cured the notice timing defect).  See Stegall v. West, 11 Vet. App. 268 (1998); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records are lost.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).    The Board notes that the Veteran was not afforded a VA examination.  However, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A May 2001 rating decision denied service connection for pes planus on the bases that there was (1) no evidence the Veteran had/has a pes planus disability, and (2) no evidence that any pes planus disability is related to his service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.   

Evidence of record at the time of that rating decision included the Veteran's VA treatment records regarding his complaints of a neuropathic type of foot pain and his reports of pes planus in service.   As the claim was previously denied based on findings that there was no evidence of a pes planus disability and no evidence of a nexus between a pes planus disability and the Veteran's service, for evidence to be new and material, it must relate to such unestablished facts (i.e., it must tend to show the Veteran has pes planus and/or that such disability may be related to his service).
Evidence received since the May 2001 rating decision includes the Veteran's continuing allegation that he has pes planus and that such developed in service.  He has also submitted additional VA treatment records that include reports of foot examinations conducted in connection with his diabetes.  No record submitted notes that the Veteran has pes planus or suggests that pes planus may be related to his service.  

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Reviewing the additional evidence, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to an unestablished fact necessary to substantiate this claim.  The additional VA treatment records, while new, do not show or suggest that the veteran has pes planus.  (Podiatry records pertain to diabetes-related foot problems care, and that prescription orthotics are effective in controlling foot discomfort caused by diabetes).   The Veteran's statements are redundant, and not new; he previously (at the time of the May 2001 rating decision) has made such allegation, and has not now submitted any evidence to support it.  The Board notes that the Veteran has also not submitted any new evidence supporting that any pes planus might be related to his service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for pes planus may not be reopened.


ORDER

The appeal to reopen a claim of service connection for pes planus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


